UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6743



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TARUS D. OWENS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-97-150)


Submitted:   September 25, 2001           Decided:   November 5, 2001


Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tarus D. Owens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tarus Owens appeals the district court’s order denying his

motion filed under 18 U.S.C.A. § 3582 (West Supp. 2001) and con-

strued as a 28 U.S.C.A. § 2255 (West Supp. 2001) motion.    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Owens, No. CR-97-150 (E.D. Va. Apr.

12, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2